Citation Nr: 0430178	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  99-15 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from August 1977 to 
February 1987.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2003, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, for additional 
development.  Subsequent to the RO's completion of the 
requested actions, the case has been returned to the Board 
for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The primary reason underlying the Board's April 2003 remand 
was to seek clarification from a physician from QTC Medical 
Services who conducted a VA medical examination in February 
2002 and who offered addenda to the report of such 
examination in July 2002 and June 2003.  The record reflects 
that, on remand, such physician provided yet another opinion 
through a third addendum, dated in October 2003.  Alas, the 
latest opinion is at least as ambiguous and conflicting as 
each of the prior opinions offered.  In fairness to the 
veteran, however, the Board cannot enter a decision on the 
merits of the issue presented, based on the state of the 
current record.  Further examination and opinion is therefore 
necessary for entry of a fair and reasoned decision in this 
matter.  To that extent, another remand of the case to the RO 
is necessary.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran of what information and 
evidence are still needed to substantiate 
his claim of entitlement to service 
connection for residuals of a left ankle 
injury, including but not limited to the 
existence of residuals of the claimed in-
service injury and medical evidence or 
opinion specifically linking any existing 
left ankle disorder to the in-service 
injury or otherwise linking a left ankle 
disorder to his service.  The veteran 
must be notified what specific portion of 
that evidence VA will secure, and what 
specific portion he himself must submit.  
The RO must also advise the veteran to 
submit all pertinent evidence not already 
on file that is held in his possession.  
The RO should notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  Thereafter, the veteran must be 
afforded a VA orthopedic examination for 
the purpose of evaluating the nature and 
etiology of his claimed residuals of a 
left ankle injury.  The examination must 
be performed by a physician other than 
the QTC Medical Services examiner who 
evaluated the veteran on February 12, 
2002.  The examiner must also have no 
association with the New Bern Clinic.  
The veteran's claims folder in its 
entirety must be made available to the 
examiner for review.  The examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the etiology of 
any diagnosed left ankle disability.  All 
applicable diagnoses must be set forth.  

A specific response is requested by the 
examiner as to the following:  

(a)  Is it at least as likely 
as not that the veteran 
sustained a left ankle fracture 
in service?

(b)  Does the veteran currently 
have residuals of a service 
incurred or in service 
aggravated left ankle injury?  
If so, what residuals are 
present?

(c)  Does the veteran have left 
ankle arthritis?  If so, is it 
at least as likely as not that 
arthritis originated in service 
or within the one-year period 
immediately following the 
veteran's February 1987 
discharge from service?  If 
left ankle arthritis is 
diagnosed, is it at least as 
likely as not that disability 
is the result of an in-service 
event or to the veteran's 
period of military service from 
August 1977 to February 1987?

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.

3.  Following the completion of the 
foregoing actions, the RO must review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return such 
report for any and all needed action.  

4.  Lastly, the RO must enter a new 
rating decision and readjudicate the 
issue under appeal, based on all the 
evidence on file and all governing legal 
authority, including the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), implementing regulations, and the 
jurisprudence interpretive thereof.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue herein on appeal.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to preserve 
the veteran's due process rights and to obtain additional 
procedural and evidentiary development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


